     Case 1:20-cv-00015-NONE-EPG Document 48 Filed 08/02/21 Page 1 of 1


 1

 2

 3

 4                                       UNITED STATES DISTRICT COURT

 5                                      EASTERN DISTRICT OF CALIFORNIA
 6
     JAMES S. BUSH,
 7                                                               Case No. 1:20-cv-00015-NONE-EPG (PC)
                       Plaintiff,
 8             v.                                                ORDER APPROVING STIPULATION
                                                                 FOR PROTECTIVE ORDER IN PART
 9   FLOWERS, et al.,
10                                                               (ECF No. 47)
                       Defendants.
11

12

13             IT IS ORDERED that Stipulated Protective Order Regarding the Treatment of Confidential
14   Information (ECF No. 47) is APPROVED, with Section 6.3 being modified as follows:
15             If the Parties cannot resolve a challenge without court intervention, the Challenging Party
16   may request an informal discovery dispute conference pursuant to the procedures described in the
17   Court’s scheduling order (ECF No. 36).1
18

19   IT IS SO ORDERED.
20
            Dated:    August 2, 2021                                      /s/
21                                                               UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27      1
          Additionally, the Court notes that while it is approving the stipulation, it is not making a determination that any
     document, or any category of documents, is protected by the official information privilege. Parties may challenge any
28   designation of privilege through the procedures described in the Court’s scheduling order.

                                                                 1
